DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 1, 2, 6-8, 11-33, and 37 are pending. 
3.	Claims 1, 2, 6-8, 11-14, 32, 33, and 37 are examined. 
Election/Restrictions
4.	Applicant's election with traverse of Group I, claims 1, 2, 6-8, 11-14, 32, 33, and 37, in the reply filed on February 14, 2022 is acknowledged.  The traversal is on the ground that “the elected claims generically link multiple other groups, including at least the Groups III and  IV claims” (page 8 of the Remarks).  
	With regard to the species election, Applicant’s election, with traverse, of SEQ ID NO: 241, 272, 100, and 131, in the reply filed on February 14, 2022 is acknowledged.  The traversal is on the ground that “the heterologous protoporphyrinogen oxidase recited in claim 1 generically links all of the PPO sequences of List 3 (and the
corresponding DNA sequences in List 4).  Moreover, all of the identified species of PPO sequences are sufficiently related in function and use that there would be no undue burden in examining all of these sequences together” (page 8). 
This is not found persuasive.  This is not found persuasive because the presence of linking claims does not mean that a restriction among distinct inventions is inappropriate, and because no linking claim is instantly allowable.  See MPEP 809.  With regard to the species, as explained in the improper Markush grouping rejection below, they do not share a substantial structural similarity or common use.  Therefore, examining them together would present undue examination burden.  The requirement is still deemed proper and is therefore made FINAL.
Claims 15-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 14, 2022.
Claim Objections
5.	In claims 1 and 32, the phrase “a sequence selected from the group consisting of SEQ ID NO: 241” should be amended to delete the Markush language, to recite, for example, --the sequence of SEQ ID NO: 241--.  Similarly, in claims 2, and 33, the phrase “a sequence selected from the group consisting of SEQ ID NO: 272” is objected to for the same reason. 
	In claims 2 and 33, part (c) of each claim, the term “a transit peptide” should be amended to recite --the transit peptide--, for proper antecedence with claims 1 and 32.  Similarly, in part (d) of said two claims, the term “a heterologous protoporphyrinogen oxidase” should be amended to recite --the heterologous protoporphyrinogen oxidase--. 
	In claims 6 and 37, the term “a transit peptide” should be amended to recite --the transit peptide--, for proper antecedence with claims 1 and 32.  
	In claims 12 and 13, the term “PPO herbicide” should be amended to recite, for example,---PPO inhibiting herbicide-- or otherwise clarify that the herbicide inhibits the PPO.  
Claim 11 is objected to because it depends from claim 1, which is not allowable.  Appropriate correction is required.  
Improper Markush Grouping
6.	Claims 2, 8, and 33 are rejected on the basis that they contain improper Markush groupings of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claims 2, 8, and 33 are improper because the alternatives defined by the Markush grouping do not share both a substantial structural feature and common use for the following reasons. 
The members of the Markush groups encompass amino acid sequences representing PPO enzymes and corresponding nucleic acids, which were obtained from various microorganisms.  The specification teaches that the PPOs “were identified from microbial sequence databases using bioinformatic methods an a novel bacterial screening system” (Example 2). 
The PPO enzymes encompassed by the instant Markush groups show highly divergent amino acid sequences.  For example, the alignment between SEQ ID NO: 110 (an elected species) and SEQ ID NO: 119 shows only 60% sequence identity, as shown in the alignment below. 
Score
Expect
Method
Identities
Positives
Gaps
238 bits(607)
5e-86
Compositional matrix adjust.
107/179(60%)
137/179(76%)
1/179(0%)

Query  2    KALVLYSTRDGQTHAIA SYIASCMKEKA-ECDVIDLTHGEHVNLTQYDQVLIGASIRYGH  60
            K L+L+STRDGQT  IA+++AS +KE+    DVI+L   E +   +YD+V+IGASIRYGH
Sbjct  1    KTLILFSTRDGQTREIAAFLASELKEQGIYADVINLNRTEEIAWQEYDRVVIGASIRYGH  60

Query  61   FNAVLDKFIKRNVDQLNNMPSAFFCVNLTARKPEKRTPQTNPYVRKFLLATPWQPALCGV  120
            F+  +D+F+K++ + LN++P AFF VNL ARK EKRTPQTN Y RKFLL +PW+PA C V
Sbjct  61   FHPAVDRFVKKHTETLNSLPGAFFSVNLVARKAEKRTPQTNSYTRKFLLNSPWKPAACAV  120

Query  121  FAGALRYPRYRWIDKVMIQLIMRMTGGETDTSKEVEYTDWEQVKKFAEDFAKLSYKKAL  179
            FAGALRYPRYRW D+ MI+LIM+MTGGETDT KEV YTDW Q+  FA +  +L+    L
Sbjct  121  FAGALRYPRYRWYDRFMIRLIMKMTGGETDTRKEVVYTDWSQIASFAREIVQLTRSSRL  179

In addition, the Markush groupings encompass both, HemY and HemG PPO enzymes, which belong to distinct protein families (see Brief Description of the Sequences on page 6 of the instant specification; see also Larue et al, Pest. Manag. Sci. (2020) 756:1031-1038, page 1031).  Some of the amino acid sequences listed in the groupings are identified as “artificial sequence” in the instant sequence listing and appear to not represent full-length PPO’s (see, for example, the sequence listings for SEQ ID NO’s: 117-119).  
Besides not sharing a single structural similarity, the members of the instant Markush groupings do not share common use either.  For example, the PPOs encompassed by the groupings show substantial variability when tested for herbicide tolerance (see Examples 4 and 5 and Tables 5-9).  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 6-8, 14, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 6, it is unclear whether the phrase “a heterologous promoter,” refers to a promoter heterologous with reference to the transit peptide or to the protoporphyrinogen oxidase recited in claim 1.  In claim 7, the term “a heterologous promoter” renders the claim indefinite for the same reason.  
Given that claim 8 depends from claim 7 and does not recite additional limitations overcoming its indefiniteness, the metes and bounds of claim 8 are unclear as well.
In claim 37, which depends from claim 32, it is unclear whether the “heterologous promoter” is heterologous with respect to the transit peptide recited in claim 37 or to the protoporphyrinogen oxidase recited in claim 32. 
In claim 14, the phrase “at least a second herbicide” renders the claim indefinite.  The claim depends from claim 11, which is directed to “A transgenic plant, seed, or cell comprising the recombinant DNA molecule of claim 1.”  However, neither claim 11 nor claim 1 recite a “first herbicide” or otherwise clarify what “a second herbicide” means.  The metes and bounds of the claims are thus unclear. 
Conclusion
9.	No claims are allowed. 
10.	The claims appear free of the prior art.  The prior art does not teach a recombinant DNA molecule comprising a polynucleotide encoding a transit peptide having at least 95% sequence identity to the full-length SEQ ID NO: 241, wherein the polynucleotide encoding said transit peptide is operably linked to a polynucleotide encoding a heterologous protoporphyrinogen oxidase.  The closest prior art is UniProt Accession Number A0A0D2V233, submitted on April 29, 2015, that teaches a polypeptide having 77.2% identity to SEQ ID NO: 241 (see Sequence Search Results of SEQ ID NO: 241 against the UniProt Database). 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662